DETAILED ACTION
	It appears from the Applicant’s response on 12/1/20 that there was a misunderstanding in the restriction and that one sub-species from each of A, B and C should be selected. 

Election/Restrictions

This application contains claims directed to the following patentably distinct species 
Species A1, drawn to FIG 1A
Species A2, drawn to FIG 1B
Species A3, drawn to FIG 1C
Species A4, drawn to FIG 1D
Species A5, drawn to FIG1E

Species B1, drawn to FIG 2A
Species B2, drawn to FIG 2B
Species B3, drawn to FIG 2C

Species C1, drawn to FIG 3
Species C2, drawn to FIG 6
Species C3, drawn to FIG 7
Species C4, drawn to FIG 11
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as described in each of groups listed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of species A, B and C, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Specifically, species A are directed to different configurations of the PIVA system and the sensor placement or type varies with each species and would require targeted keyword searches for each sensor type. Species B are directed toward the type of fluid connection and IV tube. Keywords like capped or spur would be needed to search for the different types. Species C is directed to the system processing and would require keywords like peak detection for some of the species but not others.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Kevin McCormick on 2/26/21 to request an election from the remaining species, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793